Case 1:20-cr-00377-DLC Document 21 Filed 09/29/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr377 (DLC)

-V- : ORDER

 

TODD MCCLAIN, uspe spy

 

fa AREA oh Frat ee:

Defendant | DOCUMENT
ot | His BCT HG! CAT 3 Rey PEEL 3
fj DOH # gt
DENISE COTE, District Judge: | DATE BIL

nace vminen wpvcnpnrahe eter)
eee F SarmRtie rs srter eS

The defendant is scheduled to be sentenced on October 23,
2020 at 10 a.m. The defendant is incarcerated. An in-court
sentencing proceeding may be available to the defendant. The
defendant is advised, however, that for the foreseeable future,
the Metropolitan Correctional Center (*MCC”) or the Metropolitan
Detention Center (“MDC”) may require that any inmate appearing
in court be quarantined for 14 days upon returning from their
appearance. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by October 7, 2020:

1) If both an in-court and videoconference proceeding are
available, does the defendant prefer to be sentenced
in an in-court proceeding in Courtroom 18B, 500 Pearl
Street, or through videoconference technology via
CourtCail?

2) Tf an in-court sentencing proceeding is unavailable,

does the defendant consent to be sentenced at a
videoconference proceeding?

   
    

 
Case 1:20-cr-00377-DLC Document 21 Filed 09/29/20 Page 2 of 4

If the defendant consents to be sentenced at a
videoconference proceeding, either as a matter of preference or
because an in-court proceeding is unavailable, please complete
and submit the written consent form attached to this Order if it
is feasible to do sc.

Dated: New York, New York
September 29, 2020

thew. OE

VIDENISE COTE
United Btates District Judge

 
Case 1:20-cr-00377-DLC Document 21 Filed 09/29/20 Page 3 of 4
April 8, 2020 P.M.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
wv AT CRIMINAL PROCEEDING
' -CR-
Defendant. (10)
x

Sentence

Date:

|. understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York at the time of my sentence and to speak directly in that courtroom to the judge who
will sentence me. | am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. | do not wish
to wait until the end of this emergency to be sentenced. | have discussed these issues with my
attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
courtroom with my attorney and the judge who will impose that sentence. By signing this
document, | wish to advise the court that | willingly give up my right te appear in a courtroom in
the Southern District of New York for my sentencing proceeding as well as my right to have my
attorney next to me at the time of sentencing on the following conditions. | want my attorney to
be able to participate in the proceeding and to be able to speak on my behaif at the proceeding.
| also want the ability to speak privately with my attorney at any time during the proceeding if |
wish to do se.

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form, | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

 
Case 1:20-cr-00377-DLC Document 21 Filed 09/29/20 Page 4 of 4

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted:

 

Signature of Judge
Date:

 
